11-3041-ag
Dewi v. Holder
                                                                                BIA
                                                                        A099 686 953
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Richard C. Lee United
States Courthouse, 141 Church Street, in the City of New
Haven, Connecticut, on the 25th day of May, two thousand
twelve.

PRESENT:
         DENNIS JACOBS,
              Chief Judge,
         JON O. NEWMAN,
         ROBERT D. SACK,
              Circuit Judges.
______________________________________

NILA SARI DEWI,
         Petitioner,
                                                        11-3041-ag
                 v.                                     NAC

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Thomas V. Massucci, New York, N.Y.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Emily    Anne    Radford,    Assistant
                               Director; Kohsei Ugumori, Attorney,
                               Office of Immigration Litigation,
                               United States Department of Justice,
                               Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner      Nila   Sari    Dewi,   a   native    and    citizen   of

Indonesia, seeks review of a July 8, 2011, decision of the BIA

denying her motion to reopen her removal proceedings.                     In re

Nila Sari Dewi, No. A099 686 953 (B.I.A. July 8, 2011).                      We

assume the parties’ familiarity with the underlying facts and

procedural history of the case.

       We review the BIA’s denial of a motion to reopen for

abuse of discretion.           See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).         Because Dewi’s motion to reopen was filed

more    than   90     days    after   the   BIA’s   final       administrative

decision was rendered, she was required to show “changed

country conditions arising in the country of nationality . .

. if such evidence is material and was not available and would

not    have    been    discovered     or    presented      at    the   previous

hearing."      8 U.S.C. § 1229a(c)(7)(C)(ii).

       Dewi argues that her husband’s refusal to sign divorce

papers constitutes a changed country condition; but as the

Government correctly asserts, Dewi did not raise this argument


                                       2
in her motion to reopen. She sought reopening on the ground of

her husband’s conversion to Islam and marriage to another

woman.   Because    this   issue   is   unexhausted,   we   will   not

consider it.   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

104, 107 n.1, 122-23 (2d Cir. 2007).

    Further, there is no merit to Dewi's argument that the

BIA erred by giving limited weight to the statements of her

family members.     See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 342 (2d Cir. 2006) (finding that the weight

afforded to the applicant’s evidence lies largely within the

discretion of the agency).     These documents were unsworn and

were created for the purpose of supporting Dewi's motion. The

agency's decision to accord them limited weight was therefore

not unreasonable.

    Finally, the BIA reasonably found that the evidence Dewi

presented to support her motion was cumulative of the evidence

she presented to the IJ.    Her motion described a continuation

of events similar to those addressed at Dewi's merits hearing,

rather than establishing that conditions had worsened. See

Matter of S–Y–G–, 24 I. & N. Dec. 247, 253 (BIA 2007)

(explaining that in determining whether an applicant has

established changed country conditions, the agency “compare[s]


                                   3
the evidence of country conditions submitted with the motion

to those that existed at the time of the merits hearing

below”).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                4